DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Application
2.	Claims 12-15, 19-28, 31-33, 35-39, 43, 44, 73, 82, 83, 86-88, and 92-98 are pending. 
3.	Claims 19-28, 31-33, 35-39, 43, 44, and 73 remain withdrawn. 
4.	Claims 12-15, 82, 83, 86-88, and 92-98 are examined herein. 
5.	The objection to claim 12 is withdrawn in view of Applicant’s amendments to the claim. 
6.	Claims 87 and 88, which were previously rejoined and examined, should not be identified as “Withdrawn.”
Continued Examination Under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.
Claim Objections
8.	In claim 97, the phrase “plurality the sunflower plants” is missing the conjunction “of” after “plurality.”  Appropriate correction is required. 
Election/Restrictions
9.	Applicant’s election without traverse of Group I, claims 12-15, 82, and 83 in the reply filed on February 6, 2018 is acknowledged.  Claims 19-28, 31-33, 35-39, 43, 44, 73, and 86 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on February 6, 2018.  
	In the instant amendments, Applicant added new claims 96-98.  Given that these claims would have been included with the elected Group, they were rejoined and examined herein.  
Claim Rejections - 35 USC § 112 - Fourth Paragraph
10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claims 96 and 97 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 96 is drawn to a crop of sunflower plants comprising a plurality of the sunflower plants of claim 12.  Since the crop of claim 96 comprises only the recited sunflower plants of the base claim, it encompasses the exact same structure as claim 12.  For this reason claim 96 fails to property further limit the subject matter of the claim from which it depends.  Claim 97 merely recites the property of the location of the crop of claim 96 and thus fails to further limit the scope of the former as well. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112 - Indefiniteness
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13.	Claims 12-15, 82, 83, 86-88, and 92-95 remain and claims 96-98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant's arguments filed on May 2, 2022 have been fully considered but they are not persuasive.  
	In claim 12, the term “phytotoxicity index” renders the claim indefinite.  The term is not defined in the specificaiton and one of ordinary skill in the art would not be readily advised of its metes and bounds.  For example, while the specification exemplifies one way of estimating the phytotoxicity index, one would recognize that there are various manners of evaluating plant phytotoxicity by estimating effects on any number of parameters.  Thus, it is unclear precisely what phenotype is encompassed by the claim.  
The recitation “comprises in its AHASL1 protein an A190V substitution” introduces further ambiguity into the claim language, because it does not set forth a reference sequence for the substitution. The metes and bounds are unclear. 
Since claims 13-15, 82, 83, 87-88, and 92-98 depend from claim 12 and do not recite additional limitations overcoming its indefiniteness, their metes and bounds are unclear as well. 
The new claim 98 is indefinite for the following additional reason.  The claim is drawn to the crop of claim 96, further comprising one or more weeds comprising at least one of dicotyledonous weeds or monocotyledonous weeds.  Claim 96 is drawn to a crop of sunflower plant.  One would recognize that a crop of any agricultural species comprises only cultivated plants of that species and does not comprise a weed.  It is thus unclear what structures are encompassed by the claim. 
In the new claim 97, the limitation “soil in which the plurality of sunflower plants is received” renders the claim indefinite because it is unclear what is the relationship between the soil that is required to comprise an AHAS inhibiting herbicide and the plant.  For example, the term “received” makes it unclear whether the plants are required to be growing in said soil.  The fact that the claim is drawn to “the crop” and not a composition or a field, further contributes to the ambiguity of the claim language.  The metes and bounds are unclear. 
	Response to Arguments. 
	Applicant argues that the claims amendments overcome the rejection (pages 8-9 of the Remarks).  This is not found to be persuasive.  The claims, as instantly amended, remain indefinite for the reasons set forth above. 
Claim Interpretation
14.	The following is noted with regard to claim interpretation.  The specification teaches that sunflower plants designated GM40 and GM1606 comprise a threonine at position 107 of the full-length sunflower AHASL1 protein (see page 6, last paragraph).  The specification teaches that SEQ ID NO: 2 is a partial amino acid sequence of the herbicide resistant sunflower AHASL1 (see Sequence Listing on page 12).  
Claim 12 requires that the progeny plants comprise SEQ ID NO: 2, but does not limit the progeny by a filial generation.  As a result, the claims are given their broadest reasonable interpretation as encompassing any sunflower plant comprising SEQ ID NO: 2 and having the resistance characteristics conferred by the A107T substitution.
With regard to the terms “transgenic” and “non-transgenic,” in claims 13 and 14, it is noted that the claims do not specify a transgene or transgenes in relation to which the terms are used.  As a result, claim 13 will encompass any transgenic sunflower plant, so long as the plant comprises SEQ ID NO: 2 and the herbicide tolerance characteristics imparted by the A107T substitution.  It is noted that the presence of the A107T substitution is the only difference between SEQ ID NO: 2 and the wild-type sunflower AHASL of the prior art.
With regard to the limitation “wherein said plant, upon expressing said AHASL1 protein, has a phenotype of tolerance to 300 gm active ingredient per hectare (gm ai/ha) of imazamox or 360 gm ai/ha of imazapyr, which tolerance is greater than that of a sunflower plant that comprises in its AHASL1 protein an A190V substitution,” in claim 12, the limitation recites the property of the claimed plant, and does not limit its structure.  The sole structural characteristic of the recited sunflower plants and seeds is the presence of SEQ ID NO: 2.  It is also noted that the limitation does not specify the level of tolerance at the recited applications rates.  The same reasoning applies to the phenotypes optionally recited in claim 12.  “The fact that [Applicant] has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In claim 93, the phrase “no injury form the herbicide” does not specify the type of injury, and the term “no injury” is no defined in the claims.  As a result, the term is given its broadest reasonable interpretation as encompassing a scenario where only a portion of the plant shows “no injury,” however the injury is determined, from the herbicide.  In claims 87 and 88, the term “residue” is interpreted as a detectable amount of the recited herbicide. 
	Claim 94 is directed to the sunflower plant of claim 12, “wherein each line comprises at least two copies of an acetohydroxyacid synthase large subunit (AHASL) gene encoding an AHASL1 protein having the amino acid sequence of SEQ ID NO: 2.”  The term “each line” appears to refer to part (a)(i) of claim 12, which recites “sample seed of each line.”  Part (a)(i), however, is recited in the alternative with part (a)(ii), wherein part (ii) recites “a progeny or descendant of line GM40 or GM1606.” Since claim 94 limits the scope of part (a)(i), it is interpreted as not being directed to the “progeny or descendant” recited in part (a)(ii).  However, as set forth in the obviousness rejection below, the prior art will make obvious a plant comprising at least two copies of SEQ ID NO: 2, thus reading directly on the plant of claim 94 (as well as the plant of claim 87). 
	Response to Arguments. 
	Applicant takes issue with the above claim interpretation, and reiterates the previously submitted argument that the property of herbicide tolerance would not have necessarily flowed from the structure of a sunflower plant comprising the mutant AHASL.  Applicant argues that the recited phenotype “requires that other structures be present in the plant to work together with the AHASL biomolecule(s).”  Applicant cites In re Stepan for support.” (pages 9-11).
	This is not found to be persuasive for the reasons of record.  The Examiner maintains the above claim interpretation.  
Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

16.	Claims 12-15, 86-88, 92, 93 and 94 remain and claims 96-98 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jander et al (US Application No. 2003/0097692 A1, published May 22, 2003), in view of Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159) and Kmiec et al (U.S. Patent Application No. 2003/0236208 A1, published December 25, 2003).  Applicant's arguments filed on May 2, 2022 have been fully considered but they are not persuasive.
	The claims are drawn to a sunflower plant of lines GM40 or GM1606, or their progeny or descendant of said lines, wherein said progeny, or descendant comprises SEQ ID NO: 2 and the herbicide-resistance characteristics of line GM40 or GM1606.  The claims are drawn to a seed of said sunflower plant, wherein said seed comprises the herbicide resistance characteristics of said lines.  
Jander et al teach a nucleic acid molecule encoding functional AHAS that has the A122T (A107T in sunflower) substitution; and an imidazolinone-resistant sunflower plant comprising that nucleic acid (claims 1, 2, 7 and 8).  Jander et al teach obtaining non-transgenic plants with imidazolinone resistance obtained by EMS mutagenesis followed by imidazolinone selection pressure (Example 1, beginning at paragraph 71; Example 2, beginning at paragraph 78).  Jander et al teach that imidazolinones, such as imazapyr, could be used alone or in combination with other herbicides for post-emergence control of weeds growing with resistant sunflower; and that a variety of imidazolinone herbicides could be used to protect resistant sunflower plants from weeds (Jander et al, pg. 7, paragraph 68). 
Jander et al do not teach a plant comprising sunflower AHASL1 comprising a threonine at position 107. 
Kolkman et al teach a sunflower plant comprising at least one copy of an AHASL polynucleotide encoding an herbicide resistance AHASL protein (Fig. 2 on pg. 1152).  Kolkman et al teach that a proline to leucine mutation at position 182 and an alanine to valine mutation at position 190 of AHASL (in sunflower) confer resistance to imidazolinone herbicides, such as imazethapyr and chlorimuron (pg. 1153, right col; pg. 1157).  Kolkman et al teach introgressing resistance genes to AHASL inhibiting herbicides from resistant populations into elite inbred lines for the purpose of developing herbicide resistant sunflower cultivars and hybrids (Kolkman et al pg. 1148, left col., second full paragraph).  Kolkman et al teach that in plants, five highly conserved amino acids, A122, P197, W574, and S653 (in Arabidopsis, corresponding to A107, P182, W559, and A638 in sunflower), when mutated, confer resistance to one or more AHAS-inhibiting herbicides (pg. 1148, left col.).  
Kolkman et al teach an amino acid sequence that is 99.8% identical to the instant SEQ ID NO: 2.  The instant specification defines SEQ ID NO: 2 as truncated sunflower AHASL with an A107T mutation (see pg. 12).  The sequence of Kolkman et al differs from the instant SEQ ID NO: 2 at a single amino acid residue: the sequence of Kolkman et al has an alanine at position 107.  The sequence alignment is set forth below:
RA   Kolkman J.M., Slabaugh M.B., Bruniard J.M., Berry S., Bushman B.S.,
RA   Olungu C., Maes N., Abratti G., Zambelli A., Miller J.F., Leon A.,
RA   Knapp S.J.;
RT   "Acetohydroxyacid synthase mutations conferring resistance to
RT   imidazolinone or sulfonylurea herbicides in sunflower.";
RL   Theor. Appl. Genet. 109:1147-1159(2004).
DR   EMBL; AY541451; AAT07322.1; -; Genomic_DNA.
SQ   SEQUENCE   655 AA;  71322 MW;  3AF7DF2D81C31752 CRC64;

  Query Match             99.8%;  Score 2026;  DB 11;  Length 655;
  Best Local Similarity   99.7%;  
  Matches  391;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 FAYPGGTSMEIHQALTRSSTIRNVLPRHEQGGVFAAEGYARASGLPGVCIATSGPGATNL 60
              |||||| |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        101 FAYPGGASMEIHQALTRSSTIRNVLPRHEQGGVFAAEGYARASGLPGVCIATSGPGATNL 160

Qy         61 VSGLADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRSITKHNYLVLDVEDIPRIV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        161 VSGLADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRSITKHNYLVLDVEDIPRIV 220

Qy        121 REAFYLASSGRPGPVLIDVPKDIQQQLVVPKWDEPMRLPGYLSRMPKPQYDGHLEQIVRL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        221 REAFYLASSGRPGPVLIDVPKDIQQQLVVPKWDEPMRLPGYLSRMPKPQYDGHLEQIVRL 280

Qy        181 VGEAKRPVLYVGGGCLNSDDELRRFVELTGIPVASTLMGLGAYPASSDLSLHMLGMHGTV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        281 VGEAKRPVLYVGGGCLNSDDELRRFVELTGIPVASTLMGLGAYPASSDLSLHMLGMHGTV 340

Qy        241 YANYAVDKSDLLLAFGVRFDDRVTGKLEAFASRAKIVHIDIDPAEIGKNKQPHVSICGDI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        341 YANYAVDKSDLLLAFGVRFDDRVTGKLEAFASRAKIVHIDIDPAEIGKNKQPHVSICGDI 400

Qy        301 KVALQGLNKILEEKNSVTNLDFSTWRKELDEQKMKFPLSFKTFGEAIPPQYAIQVLDELT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        401 KVALQGLNKILEEKNSVTNLDFSTWRKELDEQKMKFPLSFKTFGEAIPPQYAIQVLDELT 460

Qy        361 GGNAIISTGVGQHQMWAAQFYKYNKPRQWLTS 392
              ||||||||||||||||||||||||||||||||
Db        461 GGNAIISTGVGQHQMWAAQFYKYNKPRQWLTS 492

	As one skilled in the art would recognize, the amino acid sequence of Kolkman et al corresponds to the non-mutated form of the instant SEQ ID NO: 2, and also makes obvious at least one nucleic acid sequence encoding it. 
	Kmiec et al teach methods and oligonucleotides for targeted modification of AHASL genes (Table 11 on pg. 19-28; claim 1 and 12).  Kmiec et al teach making alterations at several positions of the AHASL of Arabidopsis and a number of other species (Table 11, beginning at pg. 19, paragraph 120).  Kmiec et al teach using the methods of their invention in sunflower (pg. 4, paragraph 19).  
	At the time the invention was made, it would have been prima facie obvious to use the oligonucleotide-based mutagenesis method of Kmiec et al or the EMS-based mutagenesis method of Jander et al and introduce the A122T (A107T) substitution into the AHASL1 gene of a sunflower plant; including wherein the plant comprises the sequence of Kolkman et al, for example.  Given that the only difference between the instant SEQ ID NO: 2 and the wild-type AHASL of Kolkman et al is the presence of the alanine at relative position 122, the resultant mutant AHASL would comprise a polypeptide identical to the full-length SEQ ID NO: 2.  It would have been further obvious to obtain the seeds of said plants, wherein the seeds comprise said substitution, as a matter of standard industry practice, given that sunflower is a seed crop. 
The plants thus obtained would read on sunflower line GM40 and GM1606 (the only described traits of which is the presence of the A107T substitution) as well as on the progeny or descendants of said plants.  In addition, it would have been prima facie obvious to introduce the mutant AHASL1 gene encoding the protein with the A107T substitution (including wherein the gene is from Arabidopsis, as taught by Jander et al) into a sunflower plant, as expressly taught by Jander et al.  The resultant plant would read on the progeny or “transgenic” progeny of the plants of lines GM40 and GM1606, and would comprise the full-length SEQ ID NO: 2.  The plant would also read on the crop of the new claims 96-98. 
Given the teachings of Kolkman et al regarding the introgression of mutant AHASL into elite lines, it would have been obvious to obtain elite lines comprising said mutant AHASL.  Sine elite lines are true breeding, the resultant plants would be homozygous for the mutant and thus comprise at least two copies of the gene. 
The tolerance to specific application rates would not have been unexpected given that the A122T substitution results in tolerance to imidazolinone herbicides, as taught by Jander et al, for example. In addition, said tolerance would have naturally flowed from the structure of said plant, which structure would have been prima facie obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In addition, said tolerance would not be unexpected given that the A122T substitution results in tolerance to imidazolinone herbicides, as taught by Jander et al, for example. 
It would have been obvious to apply an imidazolinone herbicide to the resultant sunflower plant either to confirm the tolerance or in an standard method of weed control, such as those taught by Jander et al.  Given that the A122T substitution confers tolerance to imidazolinones, at least a portion of at least some plants would show “no injury” from said herbicide, and said plants would show less injury than a wild-type control. 
	One would have been motivated to combine said teachings given the express suggestion of Jander et al and given the agronomic desirability of sunflower plants resistant to AHAS inhibitors.  Given that Jander et al and Kmiec et al successfully their invention to practice, given the limited number of known AHAS mutations, and given the conserved nature of the enzyme, as taught by Kolkman et al, and well-known in the art, one would have had reasonable expectation of success of using the mutagenesis method of either Jander et al or Kmiec et al to arrive at the instant invention. 

17.	Claims 82 and 83 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Jander et al (US Application No. 2003/097692 A1, published May 22, 2003), Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159), and Kmiec et al (U.S. Patent Application No. 2003/0236208 A1, published December 25, 2003), as applied to claim 12, above, and further view of Garcia-Torres et al (Weed Res. (1994) 34: 395-402).  Applicant's arguments filed on September 19, 2022 have been fully considered but they are not persuasive.
	The claims are drawn to a seed of the plant of claim 12, wherein the seed is treated with an AHAS-inhibiting herbicide.  The teachings of Jander et al, Kolkman et al, and Kmiec et al are set forth above.  The references do not teach coating a seed with an AHAS inhibiting herbicide. 
	Garcia-Torres et al teach pre-emergent application of imazethapyr, imazapyr, and chlorsulfuron in sunflower to control broomrape, a parasitic plant (Garcia-Torres et al, Abstract). 
	At the time the invention was made, it would have been prima facie obvious to modify the seeds made obvious by the teachings of Jander et al, Kolkman et al, and Kmiec et al and by coating them with any appropriate AHAS inhibitor herbicides, including those taught by Garcia-Torres.  One would have been motivated to do so in order to protect the sunflower seeds, pre-emergence, from broomrape, a common sunflower parasite. 

18.	Claim 95 remains rejected under 35 U.S.C. 103(a) as being unpatentable over Jander et al (US Application No. 2003/0097692 A1, published May 22, 2003), in view of Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159) and Kmiec et al (U.S. Patent Application No. 2003/0236208 A1, published December 25, 2003), as applied to claim 12, and further in view of Flanagan et al (US Patent Publication 2005/0138685, priority to December 22, 2003).   Applicant's arguments filed on September 19, 2022 have been fully considered but they are not persuasive.
	The claim is directed to the sunflower plant of claim 12, further comprising a polynucleotide that encodes polypeptides having at least one of pesticidal activity or insecticidal activity. 
	The teachings of Jander et al, Kolkman et al, and Kmiec are set forth above.  The references do not expressly teach a sunflower plant comprising a mutant AHAS and polynucleotide encoding a pesticidal protein. 
Flanagan et al teach endotoxins obtained from B. thuringiensis, expression cassettes comprising nucleic acids encoding said toxins, and teach compositions and plants comprising said nucleic acids (claims 1-4 and 9-12).  Flanagan et al teach stacking the nucleic acids encoding said endotoxins with nucleic acids encoding herbicide tolerance genes, including AHAS mutants (syn. “acetolactate synthase”) (paragraph 0156). 
At the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to further modify the sunflower plant made obvious by the combined teachings of Jander et al Kolkman et al, and Kmiec et al using the teachings of Flanagan et al, and stack the nucleic acid encoding said mutant AHAS with a nucleic acid encoding any of the Cry proteins taught by Flanagan et al.  It would have been obvious to express the resultant nucleic acid in a plant or a cell.  
The resultant plant would read on the plant of claim 95.  One would have been motivated to combine said teachings to impart insecticidal and herbicidal tolerance to a sunflower plant.  Given the routine nature of the methods involved, and the fact that Flanagan et al reduced their invention to practice, one would have had reasonable expectation of success.
Response to Arguments. 
	Applicant maintains the previously submitted arguments, that one would not have had the motivation to combine the teachings of the cited art, given the “numerous possible substitutions and the numerous possible plants disclosed in the prior art;” and the argument that the invention must be considered as a whole, including the recited phenotype (pages 12-13). 
	The arguments reiterated in the instant Remarks were addressed in the previous Office Actions, and remain unpersuasive for the reasons of record.  This includes the arguments directed to motivation and to the recited the property of herbicide tolerance (see, for example, Non-Final Office Action mailed on December 30, 2021).  
For example, with regard to the motivation to select sunflower for introduction of the A107T substitution, it would have been derived from the desirability of an imidazolinone tolerant sunflower plant (see Kolkman et al), and given the express suggestion of Jander et al to introduce an AHASL1 comprising the A107T substitution into sunflower.  The fact that other substitutions such as those taught by Kolkman et al may also confer imidazolinone tolerance would not have taught away from the instant invention.  The Examiner maintains that the tolerance to said two herbicides would not be unexpected given that the A107T substitution is well-known to result in tolerance to imidazolinone herbicides, as taught by Jander et al, for example.
The Examiner maintains that the only difference between the instant SEQ ID NO: 2 and a wild-type sunflower AHASL protein is the presence of the A107T substitution.  The substitution was well-characterized in the art at the time of filing.  Jander et al successfully used the EMS mutagenesis/herbicide pressure method to introduce said substitution intro the Arabidopsis AHASL, and teach a sunflower cell comprising said mutated AHASL (Examples 1-2, claims 1-5).  Applying said method to introduce a known substitution located in a highly conserved AHASL domain into a dicot crop like sunflower would have been predictable and readily achievable.  Besides the art-standard EMS mutagenesis/herbicide selection method of Jander et al, one could have predictably used the oligonucleotide-based targeted mutagenesis method of Kmiec et al to introduce the A122T substitution into the sunflower AHASL.  The rejection is maintained. 
Conclusion
19.	No claims are allowed.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662